Title: To Thomas Jefferson from Thomas Lomax, 10 January 1809
From: Lomax, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Pt. Tobago Jany. 10th. 1809.
                  
                  Notwithstanding the bad success of my last application to obtain a Commission in the Army, for my Son Edward L. Lomax, I must beg leave to trouble you again upon the same subject. The Secretary of War I am an entire Stranger to, or would not have intruded upon your other business. I shall be extremely thankful if you will do the best you can for him. I did not expect I should have lived to the day when we were again to fight with Great-Britain for our Independance; but it is clear to me; that unless she repeals her Orders of Council, it must be the case; for the Principle now, and the one we opposed in our revolutionary contest, I think is precisely the same, that of being taxed without our own consent. A change of mode, is not a change of Principle, neither did I ever expect to live to see that hideous Monster Toryism, raise its head in America again. But Britain wherever she can put her Foot, will blight and corrupt, whatever she can touch, being herself a mass of corruption, & pestilence. However I can not cease to hope that if we are driven to extremeties, we shall find the great Body of the People virtuous, & united, to the great confusion, and mortification, of avarice, Anglo-Americans, and British Agents. That Sinners should reform, and become saints, is not to be wondered at, but the astonishment is, that Saints should become Sinners. But avarice has a powerful effect upon some men; as I have lately witnessed in my small circle, some with whom, from my Youth ’till lately, there has been but one political opinion between us; but whose associates now, are British-Pedlars, and known Tories. Your Grand-Daughter Mrs. Bankhead & Mr. Bankhead are well, they made us a visit a few days ago, when she communicated to me, your wish to have some of the seed, from the Acacia Tree you were pleased to give me in the year 1779 which I have furnished her with, as well as a young Tree for you. I will be very much obliged to you, to let me hear from you as soon as convenient, and am with the sincerest Regard & Esteem 
                  Dr. Sir Yor. Mot. Obdt. Hmbe. Servt.
                  
                     Tho. Lomax 
                     
                  
               